Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29, 2020 has been entered.
 
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-4, 6-7, 9, 11-12, and 14-16, 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-7, 9-12, and 15-19 of Application No. 15/908,768 to Masuda et al. (US 2019/0266295) in view of in view of Webb et al. (US 2018/0308379), Rejen (US 2012/0100911), and Mars (US 2019/0102494).

Referring to claims 1, 9, and 16,

Masuda, which is directed to proactive vehicle maintenance scheduling based on one or more digital twin simulation, discloses generating a digital twin of a vehicle; receiving digital data recorded by a sensor and describing the vehicle as it exists in a real- world (Masuda claims 1, 9 and 16. While the claims in Masuda are narrower it still claims what is covered by the broad claims set forth in the present application. Particularly Masuda claims 1, 9 and 16 recite in pertinent part “generating a digital twin of a vehicle; receiving digital data recorded by a sensor and describing the vehicle as it exists in a real-world and one or more historical journeys of the vehicle in the real-world.)

Masuda does not explicitly disclose generating a simulation that includes, based on the digital data, a virtual version of the vehicle that is correspondingly altered from when the vehicle was manufactured

However Webb which is directed to creating digital representations of real world objects that are connected back to real world objects, therefore creating a digital double teaches,

generating a simulation that includes, based on the digital data, a virtual version of the vehicle that is correspondingly altered from when the vehicle was manufactured, (Webb abstract teaching in some aspects a method includes the actions of receiving sensor data from a real world object; receiving data representing a digital version of the real world object; and performing a virtual reality simulation displaying (i) a representation of at least some of the sensor data, and (ii) the digital version of the real world object. Performing a virtual reality simulation using (i) the sensor data, and (ii) the data representing the digital version of the real world object can include overlaying a visual representation of the sensor data on a visual representation of the digital version of the real world object. The method can further include determining one or more modifications to the real world object based on the performed virtual reality simulation. Webb paragraph 58 teaching the sensor data received by the system may include dynamic data collected during a simulation using the real world object. For example, in order to test one or more characteristics of the real world object, the object may undergo one or more simulations that imitate the operation of the object over time. In some cases, a simulation may include a physical simulation where the object is subjected to conditions that imitate a real world use case of the object. For example, a physical simulation using a driver seat of an automobile may include subjecting the driver seat to forces or temperatures that imitate those experienced by the driver seat when it is installed in an automobile. As another example, a physical simulation using an automobile simulator may include subjecting the automobile to movements, forces or temperatures that imitate those experienced by the automobile when it is being driven Webb paragraph 66 teaching for example, the system may perform the step 302 described above for multiple driver seats, multiple automobile simulators, or multiple batches of sensor data from a same driver seat or automobile simulator. Sensor data corresponding to each of the multiple driver seats, automobile simulators or different batches of sensor data may then be received by the system and aggregated. In some cases performing a virtual reality simulation using some or all of the aggregated sensor data may include performing a virtual reality simulation using determined averages over the sensor data. The examiner is interpreting that the invention teaches that the automobile simulation reflects the modifications of an real-world object (such as from the time the automobile was originally manufactured).)

One of ordinary skill in the art would have been motivated to combine the invention disclosed in Masuda and Webb as Webb further develops simulating real-world objects using sensor data associated with the object.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Masuda in view of Webb to incorporate generating a simulation that includes, based on the digital data, a virtual version of the vehicle that is correspondingly altered from when the vehicle was manufactured, with the motivation of determining a modification of an object based on a simulation executed using acquired sensor data associated with the object. (Webb abstract and paragraph 67) 

Masuda in view of Webb does not explicitly disclose wherein the simulation causes static objects and dynamic objects to behave as real-world objects in relation to the virtual version of the vehicle.

However Rejen, which is directed to simulating events in a real environment teaches, wherein the simulation causes static objects and dynamic objects to behave as real-world objects in relation to the virtual version of the vehicle.(Rejen paragraph 68 teaching as a further general overview of the system for simulating events in a real environment, the system captures information from a physical event (e.g., car race, athletic event, etc.) in which real-world objects (e.g., car, human, bulldozer, etc.) interact with a surrounding environment and with each other. The system generates a virtual representation of the physical event, including a virtual representation of the real-world objects, and allows an end user to participate in the virtual representation through insertion of a virtual object (e.g., computer simulation computer game, etc.). Rejen paragraph 161 teaches in some examples, the system ensures that real-world objects remain true to their actual positions whenever possible, while also taking into account the virtual object. In particular, the system can ensure that the representations of real-world objects (also referred to as real-data objects) take into account the virtual object (also referred to as user-controlled object) and react appropriately. Rejen paragraph 162 teaching in other examples, real-world objects that are not fixed, are referred to as dynamic objects, whereas those that are fixed are referred to as static objects. Information captured by the system allows the system to determine, for example, where the dynamic objects are, what they are doing, and/or what they represent. Rejen paragraph 163 teaching in some examples, the system gathers and distributes detailed information about the position of the real-world dynamic objects during the course of the event (e.g., actual position, relative position, etc.). The system can also gather state information from the event (e.g., flags, signs, weather, etc.). Rejen paragraph 173 teaching several databases can be created to store information relating to the dynamic objects (e.g., cars), the environment (e.g., a track), and other information.)

One of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention disclosed in Masuda and Rejen as Rejen further develops on the content that may be incorporated in a virtual environment. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Masuda in view of Webb and Rejen to incorporate wherein the simulation causes static objects and dynamic objects to behave as real-world objects in relation to the virtual version of the vehicle with the motivation of incorporating static and dynamic objects into the simulation to determine how the item of interest responds to these objects. (Rejen paragraphs 161-162)
-
Masuda in view of Webb and Rejen does not explicitly disclose updating the digital twin of the vehicle based on the simulation so that the digital twin is consistent with a condition of the vehicle as it exists in the real-world; and generating an electronic report describing the vehicle based on the simulation and the updated digital twin.

However Mars, which is directed to tracking incremental damage accumulation, teaches

updating the digital twin of the vehicle based on the simulation so that the digital twin is consistent with a condition of the vehicle as it exists in the real-world;  (Mars paragraph 23 teaching the simulator receives the periodic residual life simulation from the administration subsystem. The simulator also receives the operating history data of the physical asset from the administration subsystem. The simulator further updates the digital twin of the physical asset with the operating history data of the physical asset, using a fatigue solver algorithm to update the current damage state of the digital twin, thereby providing an updated digital twin.) 

and generating an electronic report describing the vehicle based on the simulation and the updated digital twin.  (Mars Abstract teaching a digital twin system for predicting a residual life of a physical asset includes a user computer which permits the user to receive damage event warnings, end of life warnings, and status reports. The simulator is configured to update the digital twin and generate residual life predictions. Mars paragraph 16 teaching that the system maintains the current damage state of a digital twin to reflect the effects of all operating history received from the sensors. The system may automatically generate status reports, maintenance reminders, diagnostics and warnings based upon computed estimates of remaining fatigue life. Mars paragraph 23 teaching the simulator then generates a residual life prediction for the physical asset by using the fatigue solver algorithm with a hypothetical operating history data and the updated digital twin. The residual life prediction is indicative of the residual life before reaching a failure mode associated with the physical asset in operation. Mars paragraph 24 teaching the digital twin system for predicting a residual life of a physical asset includes at least one user computer and at least one server. The user computer has a graphical user interface permitting a user to receive damage event warnings, end of life warnings, and status reports.)

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the invention disclosed in Masuda and Mars as Mars further develops the determination of damage associated with an asset through the use of a digital twins.

Therefore it would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Masuda in view of Mars to incorporate updating the digital twin of the vehicle based on the simulation so that the digital twin is consistent with a condition of the vehicle as it exists in the real-world; and generating an electronic report describing the vehicle based on the simulation and the updated digital twin with the motivation of using digital twins for predictive maintenance allowing an engineer to know if an article requires maintenance before any wear or damage is noticed. (Mars paragraph 15) 

Referring to claims 3, 11, and 18,

Masuda further discloses wherein the digital data describes a state of one or more vehicle components of the vehicle that are selected from a group that consists of: an engine; a brake; a brake line; a fuel injector; a fuel line; a power steering unit; a transmission; a tire; a filter; a vehicle fluid; a brake pad; a brake rotor; a sensor; an onboard vehicle computer; a windshield; a battery; a windshield wiper; a windshield; an alternator; a spark plug; a sparkplug wire; a battery wire; a distributor cap; a vehicle body panel; a infotainment system component; and a powertrain component. (Masuda claims 3, 11, and 18 discloses one component selected which covers the amended claim subject matter “one or more”. Additionally the examiner interprets that the digital data received from a sensor in claims 1, 9, and 16, which can describe a state of a set of components of the vehicle in claims 2, 10, and 17, that is used in the estimation of failure of a component.)

Referring to claims 4, 12, and 19, 

Masuda further discloses wherein the sensor is an element of the vehicle. (Masuda claims 4, 12 and 19 disclose the claims verbatim.)

Referring to claim 6, 

Masuda further discloses wherein the vehicle is an autonomous vehicle. (Masuda claim 6 discloses the claim verbatim.)

Referring to claims 7 and 15, 

Masuda further discloses wherein multiple instances of the digital data are received over time as part of a feedback loop and the digital twin is recursively updated based on the digital data received in the feedback loop. (Masuda claims 7 and 15 disclose the claims verbatim.)

Referring to claim 14, 

Masuda further discloses wherein the vehicle is a Highly Autonomous Vehicle. (Masuda claim 14 discloses the claim verbatim.)

Claims 2, 8, 10, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 16 of Application No. 15/908,768 to Masuda et al. (US 2019/0266295) in view of Webb et al. (US 2018/0308379), Rejen (US 2012/0100911), Mars (US 2019/0102494), and Canedo et al. (2020/0134639).

Referring to claims 2, 10, and 17, 

Masuda in view of Webb, Rejen, and Mars does not discloses wherein the digital twin is based on a vehicle identification number for the vehicle. 

However Canedo, which is directed to modeling product data related to lifecycle of a product, including an API configured to connect with one or more data sources of different type via one or more computer based product management tools teaches wherein the digital twin is based on a vehicle identification number for the vehicle. (Canedo paragraph 17 teaching that Figure 2 illustrates interconnections between an ontology model and an instance model of a digital twin graph. The digital twin graph may contain various inter-linked relationships within the instance model to the ontology model and the probabilistic graph model. The product data relating to a model of a car such as a Model B is represented by the temporal digital twin graph. One physical twin is represented by digital twin instance node labeled by its VIN in the instance model. There may be several links between the instance model and the ontology model including link between model B node and car node, each instance node may have links to digital twin units, such as related to product in use data generated by different sensors such as an engine sensor or ABS sensor related to the instance node. Canedo paragraph 20 using knowledge from the ontology model an inquiry to the digital twin graph may trigger an algorithm to search and locate an existing 3D model, which has an instance node linked to database of an aggregated product data tool which highlights the ABS subsystem for the model of the vehicle.)

One of ordinary skill in the art would have been motivated to combine the invention disclosed in Masuda and Canedo as Canedo further develops how information related to a real world object may be linked to generate a digital twin. 

It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Masuda in view of Webb, Rejen, Mars, and Canedo to incorporate wherein the digital twin is based on a vehicle identification number for the vehicle with the motivation of incorporating information associated with a VIN of a vehicle to generate a digital twin. (Canedo paragraph 17)

Referring to claim 8, 

Canedo further teaches, wherein the digital twin uses design data that describes a model of the vehicle. (Canedo paragraph 17 teaching that Figure 2 illustrates interconnections between an ontology model and an instance model of a digital twin graph. The digital twin graph may contain various inter-linked relationships within the instance model to the ontology model and the probabilistic graph model. The product data relating to a model of a car such as a Model B is represented by the temporal digital twin graph. One physical twin is represented by digital twin instance node labeled by its VIN in the instance model. There may be several links between the instance model and the ontology model including link between model B node and car node, each instance node may have links to digital twin units, such as related to product in use data generated by different sensors such as an engine sensor or ABS sensor related to the instance node. Canedo paragraph 20 using knowledge from the ontology model an inquiry to the digital twin graph may trigger an algorithm to search and locate an existing 3D model, which has an instance node linked to database of an aggregated product data tool which highlights the ABS subsystem for the model of the vehicle) 

	It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Masuda in view of Webb, Rejen, and Mars and Canedo to incorporate wherein the digital twin uses design data that describes a model of the vehicle with the motivation of enabling access to a greater volume of digital information related to the vehicle, such as model data of the car. (Canedo paragraph 17)

Claims 5, 13, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 16 of Application No. 15/908,768 to Masuda et al. (US 2019/0266295) in view of Webb et al. (US 2018/0308379), Rejen (US 2012/0100911), Mars (US 2019/0102494), and Govindappa et al. (US 2018/0257683).

Masuda in view of Webb, Rejen, and Mars does not disclose receive route data associated with the vehicle; estimate a future journey for the vehicle based on the route data; estimate road conditions for the future journey; execute the simulation based on the future journey and the road conditions; and determine that a component failure was detected in the simulation.

However Govindappa, which is directed to generating a digital twin of a subsystem of a vehicle based on obtained parameters, teaches:

 receive route data associated with the vehicle; (Govindappa paragraph 5 teaching a system is provided that includes one or more processors configured to obtain operating parameters of a subsystem of a vehicle that is configured to travel along a route during a trip. The one or more processors are configured to generate a digital twin of the subsystem based on the operating parameter. Govindappa paragraph 28 teaching the diagnostic database 128 is configured to obtain and store information about the fleet 106. For example, the diagnostic database 128 may store information about the identities of the vehicles 104 a-d in the fleet 106, information about the routes 102 a-c traveled by the vehicles 104, information about trips taken by the vehicles 104 along the routes 102, and the like, over a period of time. For example, the diagnostic database 128 may receive and log at least some of the operating parameters and environmental conditions that are monitored by the sensors 114. The operating parameters represent actual monitored performance data of the subsystems, and may include a coolant temperature, an oil temperature, a manifold air temperature, a tractive output (e.g., horsepower), an emissions output, a fuel consumption rate, and the like.)

 estimate a future journey for the vehicle based on the route data; (Govindappa paragraph 17 teaching for example, one or more embodiments are directed to utilizing current (e.g., real-time) vehicle data and/or historical vehicle data of a vehicle on a trip to evaluate the actual performance of the vehicle on the trip relative to simulated performance of the vehicle on the trip derived using a dynamic physics-based model. Govindappa paragraph 18 teaching the systems and methods generate a digital twin for the subsystem using the operating parameters that are obtained and other information about the trip, such as environmental conditions experienced by the vehicle during the trip. The digital twin is executed in a physics-based model that is associated with the corresponding subsystem to produce the simulated performance data of the subsystem during the trip. Govindappa paragraph 22 teaching the systems and methods may take various actions in response to determining the performance index of the subsystem of the vehicle. Furthermore, the systems and method may change a task (e.g., switch or cancel a planned trip) of the vehicle to reduce the risk of failure during performance of the planned task. Govindappa paragraph 40 teaching the energy management system 222 may generate and/or retrieve a trip plan for a trip of the vehicle 104. The trip plan may designate operational settings of the propulsion-generating vehicle 104 as a function of one or more of time, location, or distance along a route for a trip. Movement of the vehicle 104 according to the operational settings designated by the trip plan may reduce fuel consumed, total trip time, and/or emissions generated by the vehicle 104 relative to the vehicle 104 traveling according to manual control.)

estimate road conditions for the future journey;  (Govindappa paragraph 27 teaching at least some of the sensors 114 may also monitor environmental conditions experienced by the vehicle 104, such as ambient temperature, humidity, barometric pressure, altitude, wind, precipitation, and the like. The sensors 114 are configured to provide data representing the values of the monitored operating parameters and environmental conditions to the vehicle control system 110 of the respective vehicle 104. Govindappa paragraph 51 teaching the designated model is configured to run a simulation to model the expected performance of the subsystem during the trip when exposed to the same conditions that the vehicle 104 was actually exposed to during the trip (e.g., for a completed trip). Govindappa paragraph 54 teaching the designated model may compare the digital twin of a specific subsystem with parameters and performance data of subsystems during previous trips with known outcomes (e.g., known coolant temperature increase due to heat absorbed from the engine). Based on similarities and/or differences with the previous trips of the same and/or similar subsystems exposed to the same and/or similar environmental conditions, the model can simulate (e.g., estimate or predict) performance of the subsystem during the selected trip. The model can be used to simulate performance of a subsystem during a past trip, during a current trip on which the vehicle is currently traveling, or during a future trip using forecasted parameters (e.g., cargo loads, tractive settings, etc.) and environmental conditions.)

execute the simulation based on the future journey and the road conditions; (Govindappa paragraph 8 teaching the one or more processors are configured to obtain operating parameters of a subsystem of a vehicle during a trip of the vehicle along a route and environmental conditions experienced by the subsystem during the trip. The one or more processors are configured to evaluate the operating parameters and the environmental conditions in a numerical model of the subsystem to generate simulated performance data of the subsystem. The simulated performance data represents expected performance of the subsystem during the trip based on the operating parameters and the environmental conditions experienced by the subsystem. The one or more processors are configured to obtain operating parameters of a subsystem of a vehicle during a trip of the vehicle along a route and environmental conditions experienced by the subsystem during the trip. The one or more processors are configured to evaluate the operating parameters and the environmental conditions in a numerical model of the subsystem to generate simulated performance data of the subsystem. The simulated performance data represents expected performance of the subsystem during the trip based on the operating parameters and the environmental conditions experienced by the subsystem. Govindappa paragraph 55 teaching the execution of the digital twin of the subsystem with the designated model produces simulated performance data. The simulated performance data represents expected behavior or output of the subsystem during the trip when exposed to the given conditions.) 

 and determine that a component failure was detected in the simulation. (Govindappa paragraph 54 teaching the designated model may compare the digital twin of a specific subsystem with parameters and performance data of subsystems during previous trips with known outcomes (e.g., known coolant temperature increase due to heat absorbed from the engine). Based on similarities and/or differences with the previous trips of the same and/or similar subsystems exposed to the same and/or similar environmental conditions, the model can simulate (e.g., estimate or predict) performance of the subsystem during the selected trip. The model can be used to simulate performance of a subsystem during a past trip, during a current trip on which the vehicle is currently traveling, or during a future trip using forecasted parameters (e.g., cargo loads, tractive settings, etc.) and environmental conditions. Govindappa paragraph 59 teaching since the subsystem did not perform as expected, the subsystem is predicted to be in poor, such that one or more components of the subsystem may be damaged and/or in need of maintenance. Depending on the extent of the damage, the subsystem may fail during a subsequent trip that is within the prescribed capability of the subsystem. Therefore, at 418, the likelihood of failure of the subsystem is predicted to be higher than the likelihood of failure when the subsystem is determined to be within the satisfactory health range. Govindappa paragraph 63 teaching at 428, the performance index may be used to limit a speed of the vehicle, limit an acceleration of the vehicle, limit a power output of an engine, and/or limit a distance traveled by the vehicle. For example, if the propulsion subsystem 208 of a vehicle 104 has a relatively poor quantitative performance index of 3, then certain limits may be established to reduce the strain on the propulsion subsystem 208 in order to reduce the likelihood of a failure during the current trip or upcoming trips. The operational limits correspond to the afflicted subsystem. Therefore, if the cooling subsystem is determined to have a poor health, the acceleration and power output of the engine may be limited to reduce the load on the cooling system to dissipate heat from the engine. The operational limits may be narrower than limits set according to regulations (e.g., a speed limit for the route).)

One of ordinary skill in the art would have been motivated to combine the invention disclosed in Masuda and Govindappa as Govindappa further develops simulating a future trip to identify whether a failure occurs through the use of a digital twin.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Masuda in view of Webb, Rejen, Mars, and Govindappa to incorporate receive route data associated with the vehicle; estimate a future journey for the vehicle based on the route data; estimate road conditions for the future journey; execute the simulation based on the future journey and the road conditions; and determine that a component failure was detected in the simulation with the motivation of predicting whether a failure will occur during a future trip such that preventative maintenance may be scheduled prior to such trip. (Govindappa paragraph 23)

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6-7, 9, 11-12, and 14-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al. (US 2019/0266295) in view of Webb et al. (US 2018/0308379), Rejen (US 2012/0100911), and Mars (US 2019/0102494).

The applied reference (Masuda) has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

Referring to claims 1, 9, and 16,

Masuda, which is directed to proactive vehicle maintenance scheduling based on one or more digital twin simulation, discloses generating a digital twin of a vehicle; receiving digital data recorded by a sensor and describing the vehicle as it exists in a real- world (Masuda claims 1, 9 and 16. While the claims in Masuda are narrower it still claims what is covered by the broad claims set forth in the present application. Particularly Masuda claims 1, 9 and 16 recite in pertinent part “generating a digital twin of a vehicle; receiving digital data recorded by a sensor and describing the vehicle as it exists in a real-world and one or more historical journeys of the vehicle in the real-world.)

Masuda does not explicitly disclose generating a simulation that includes, based on the digital data, a virtual version of the vehicle that is correspondingly altered from when the vehicle was manufactured

However Webb which is directed to creating digital representations of real world objects that are connected back to real world objects, therefore creating a digital double teaches,

generating a simulation that includes, based on the digital data, a virtual version of the vehicle that is correspondingly altered from when the vehicle was manufactured, (Webb abstract teaching in some aspects a method includes the actions of receiving sensor data from a real world object; receiving data representing a digital version of the real world object; and performing a virtual reality simulation displaying (i) a representation of at least some of the sensor data, and (ii) the digital version of the real world object. Performing a virtual reality simulation using (i) the sensor data, and (ii) the data representing the digital version of the real world object can include overlaying a visual representation of the sensor data on a visual representation of the digital version of the real world object. The method can further include determining one or more modifications to the real world object based on the performed virtual reality simulation. Webb paragraph 58 teaching the sensor data received by the system may include dynamic data collected during a simulation using the real world object. For example, in order to test one or more characteristics of the real world object, the object may undergo one or more simulations that imitate the operation of the object over time. In some cases, a simulation may include a physical simulation where the object is subjected to conditions that imitate a real world use case of the object. For example, a physical simulation using a driver seat of an automobile may include subjecting the driver seat to forces or temperatures that imitate those experienced by the driver seat when it is installed in an automobile. As another example, a physical simulation using an automobile simulator may include subjecting the automobile to movements, forces or temperatures that imitate those experienced by the automobile when it is being driven Webb paragraph 66 teaching for example, the system may perform the step 302 described above for multiple driver seats, multiple automobile simulators, or multiple batches of sensor data from a same driver seat or automobile simulator. Sensor data corresponding to each of the multiple driver seats, automobile simulators or different batches of sensor data may then be received by the system and aggregated. In some cases performing a virtual reality simulation using some or all of the aggregated sensor data may include performing a virtual reality simulation using determined averages over the sensor data. The examiner is interpreting that the invention teaches that the automobile simulation reflects the modifications of an real-world object (such as from the time the automobile was originally manufactured).)

One of ordinary skill in the art would have been motivated to combine the invention disclosed in Masuda and Webb as Webb further develops simulating real-world objects using sensor data associated with the object.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Masuda in view of Webb to incorporate generating a simulation that includes, based on the digital data, a virtual version of the vehicle that is correspondingly altered from when the vehicle was manufactured, with the motivation of determining a modification of an object based on a simulation executed using acquired sensor data associated with the object. (Webb abstract and paragraph 67) 

Masuda in view of Webb does not explicitly disclose wherein the simulation causes static objects and dynamic objects to behave as real-world objects in relation to the virtual version of the vehicle.

However Rejen, which is directed to simulating events in a real environment teaches, wherein the simulation causes static objects and dynamic objects to behave as real-world objects in relation to the virtual version of the vehicle.(Rejen paragraph 68 teaching as a further general overview of the system for simulating events in a real environment, the system captures information from a physical event (e.g., car race, athletic event, etc.) in which real-world objects (e.g., car, human, bulldozer, etc.) interact with a surrounding environment and with each other. The system generates a virtual representation of the physical event, including a virtual representation of the real-world objects, and allows an end user to participate in the virtual representation through insertion of a virtual object (e.g., computer simulation computer game, etc.). Rejen paragraph 161 teaches in some examples, the system ensures that real-world objects remain true to their actual positions whenever possible, while also taking into account the virtual object. In particular, the system can ensure that the representations of real-world objects (also referred to as real-data objects) take into account the virtual object (also referred to as user-controlled object) and react appropriately. Rejen paragraph 162 teaching in other examples, real-world objects that are not fixed, are referred to as dynamic objects, whereas those that are fixed are referred to as static objects. Information captured by the system allows the system to determine, for example, where the dynamic objects are, what they are doing, and/or what they represent. Rejen paragraph 163 teaching in some examples, the system gathers and distributes detailed information about the position of the real-world dynamic objects during the course of the event (e.g., actual position, relative position, etc.). The system can also gather state information from the event (e.g., flags, signs, weather, etc.). Rejen paragraph 173 teaching several databases can be created to store information relating to the dynamic objects (e.g., cars), the environment (e.g., a track), and other information.)

One of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention disclosed in Masuda and Rejen as Rejen further develops on the content that may be incorporated in a virtual environment. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Masuda in view of Webb and Rejen to incorporate wherein the simulation causes static objects and dynamic objects to behave as real-world objects in relation to the virtual version of the vehicle with the motivation of incorporating static and dynamic objects into the simulation to determine how the item of interest responds to these objects. (Rejen paragraphs 161-162)
-
Masuda in view of Webb and Rejen does not explicitly disclose updating the digital twin of the vehicle based on the simulation so that the digital twin is consistent with a condition of the vehicle as it exists in the real-world; and generating an electronic report describing the vehicle based on the simulation and the updated digital twin.

However Mars, which is directed to tracking incremental damage accumulation, teaches

updating the digital twin of the vehicle based on the simulation so that the digital twin is consistent with a condition of the vehicle as it exists in the real-world;  (Mars paragraph 23 teaching the simulator receives the periodic residual life simulation from the administration subsystem. The simulator also receives the operating history data of the physical asset from the administration subsystem. The simulator further updates the digital twin of the physical asset with the operating history data of the physical asset, using a fatigue solver algorithm to update the current damage state of the digital twin, thereby providing an updated digital twin.) 

and generating an electronic report describing the vehicle based on the simulation and the updated digital twin.  (Mars Abstract teaching a digital twin system for predicting a residual life of a physical asset includes a user computer which permits the user to receive damage event warnings, end of life warnings, and status reports. The simulator is configured to update the digital twin and generate residual life predictions. Mars paragraph 16 teaching that the system maintains the current damage state of a digital twin to reflect the effects of all operating history received from the sensors. The system may automatically generate status reports, maintenance reminders, diagnostics and warnings based upon computed estimates of remaining fatigue life. Mars paragraph 23 teaching the simulator then generates a residual life prediction for the physical asset by using the fatigue solver algorithm with a hypothetical operating history data and the updated digital twin. The residual life prediction is indicative of the residual life before reaching a failure mode associated with the physical asset in operation. Mars paragraph 24 teaching the digital twin system for predicting a residual life of a physical asset includes at least one user computer and at least one server. The user computer has a graphical user interface permitting a user to receive damage event warnings, end of life warnings, and status reports.)

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the invention disclosed in Masuda and Mars as Mars further develops the determination of damage associated with an asset through the use of a digital twins.

Therefore it would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Masuda in view of Mars to incorporate updating the digital twin of the vehicle based on the simulation so that the digital twin is consistent with a condition of the vehicle as it exists in the real-world; and generating an electronic report describing the vehicle based on the simulation and the updated digital twin with the motivation of using digital twins for predictive maintenance allowing an engineer to know if an article requires maintenance before any wear or damage is noticed. (Mars paragraph 15) 

Referring to claims 3, 11, and 18,

Masuda further discloses wherein the digital data describes a state of one or more vehicle components of the vehicle that are selected from a group that consists of: an engine; a brake; a brake line; a fuel injector; a fuel line; a power steering unit; a transmission; a tire; a filter; a vehicle fluid; a brake pad; a brake rotor; a sensor; an onboard vehicle computer; a windshield; a battery; a windshield wiper; a windshield; an alternator; a spark plug; a sparkplug wire; a battery wire; a distributor cap; a vehicle body panel; a infotainment system component; and a powertrain component. (Masuda claims 3, 11, and 18 discloses one component selected which covers the amended claim subject matter “one or more”. Additionally the examiner interprets that the digital data received from a sensor in claims 1, 9, and 16, which can describe a state of a set of components of the vehicle in claims 2, 10, and 17, that is used in the estimation of failure of a component.)

Referring to claims 4, 12, and 19, 

Masuda further discloses wherein the sensor is an element of the vehicle. (Masuda claims 4, 12 and 19 disclose the claims verbatim.)

Referring to claim 6, 

Masuda further discloses wherein the vehicle is an autonomous vehicle. (Masuda claim 6 discloses the claim verbatim.)

Referring to claims 7 and 15, 

Masuda further discloses wherein multiple instances of the digital data are received over time as part of a feedback loop and the digital twin is recursively updated based on the digital data received in the feedback loop. (Masuda claims 7 and 15 disclose the claims verbatim.)

Referring to claim 14, 

Masuda further discloses wherein the vehicle is a Highly Autonomous Vehicle. (Masuda claim 14 discloses the claim verbatim.)

Claims 2, 8, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al. (US 2019/0266295) in view of Webb et al. (US 2018/0308379), Rejen (US 2012/0100911), Mars (US 2019/0102494), and Canedo et al. (2020/0134639).

The applied reference (Masuda) has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).

Referring to claims 2, 10, and 17, 

Masuda in view of Webb, Rejen, and Mars does not discloses wherein the digital twin is based on a vehicle identification number for the vehicle. 

However Canedo, which is directed to modeling product data related to lifecycle of a product, including an API configured to connect with one or more data sources of different type via one or more computer based product management tools teaches wherein the digital twin is based on a vehicle identification number for the vehicle. (Canedo paragraph 17 teaching that Figure 2 illustrates interconnections between an ontology model and an instance model of a digital twin graph. The digital twin graph may contain various inter-linked relationships within the instance model to the ontology model and the probabilistic graph model. The product data relating to a model of a car such as a Model B is represented by the temporal digital twin graph. One physical twin is represented by digital twin instance node labeled by its VIN in the instance model. There may be several links between the instance model and the ontology model including link between model B node and car node, each instance node may have links to digital twin units, such as related to product in use data generated by different sensors such as an engine sensor or ABS sensor related to the instance node. Canedo paragraph 20 using knowledge from the ontology model an inquiry to the digital twin graph may trigger an algorithm to search and locate an existing 3D model, which has an instance node linked to database of an aggregated product data tool which highlights the ABS subsystem for the model of the vehicle.)

One of ordinary skill in the art would have been motivated to combine the invention disclosed in Masuda and Canedo as Canedo further develops how information related to a real world object may be linked to generate a digital twin. 

It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Masuda in view of Webb, Rejen, Mars, and Canedo to incorporate wherein the digital twin is based on a vehicle identification number for the vehicle with the motivation of incorporating information associated with a VIN of a vehicle to generate a digital twin. (Canedo paragraph 17)

Referring to claim 8, 

Canedo further teaches wherein the digital twin uses design data that describes a model of the vehicle. (Canedo paragraph 17 teaching that Figure 2 illustrates interconnections between an ontology model and an instance model of a digital twin graph. The digital twin graph may contain various inter-linked relationships within the instance model to the ontology model and the probabilistic graph model. The product data relating to a model of a car such as a Model B is represented by the temporal digital twin graph. One physical twin is represented by digital twin instance node labeled by its VIN in the instance model. There may be several links between the instance model and the ontology model including link between model B node and car node, each instance node may have links to digital twin units, such as related to product in use data generated by different sensors such as an engine sensor or ABS sensor related to the instance node. Canedo paragraph 20 using knowledge from the ontology model an inquiry to the digital twin graph may trigger an algorithm to search and locate an existing 3D model, which has an instance node linked to database of an aggregated product data tool which highlights the ABS subsystem for the model of the vehicle) 

	It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Masuda in view of Webb, Rejen, and Mars and Canedo to incorporate wherein the digital twin uses design data that describes a model of the vehicle with the motivation of enabling access to a greater volume of digital information related to the vehicle, such as model data of the car. (Canedo paragraph 17)

Claims 5, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al. (US 2019/0266295) in view of Webb et al. (US 2018/0308379), Rejen (US 2012/0100911), Mars (US 2019/0102494), and Govindappa et al. (US 2018/0257683).

The applied reference (Masuda) has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

Referring to claims 5, 13, and 20.

Masuda in view of Webb, Rejen, and Mars does not disclose receive route data associated with the vehicle; estimate a future journey for the vehicle based on the route data; estimate road conditions for the future journey; execute the simulation based on the future journey and the road conditions; and determine that a component failure was detected in the simulation.

However Govindappa, which is directed to generating a digital twin of a subsystem of a vehicle based on obtained parameters, teaches:

 receive route data associated with the vehicle; (Govindappa paragraph 5 teaching a system is provided that includes one or more processors configured to obtain operating parameters of a subsystem of a vehicle that is configured to travel along a route during a trip. The one or more processors are configured to generate a digital twin of the subsystem based on the operating parameter. Govindappa paragraph 28 teaching the diagnostic database 128 is configured to obtain and store information about the fleet 106. For example, the diagnostic database 128 may store information about the identities of the vehicles 104 a-d in the fleet 106, information about the routes 102 a-c traveled by the vehicles 104, information about trips taken by the vehicles 104 along the routes 102, and the like, over a period of time. For example, the diagnostic database 128 may receive and log at least some of the operating parameters and environmental conditions that are monitored by the sensors 114. The operating parameters represent actual monitored performance data of the subsystems, and may include a coolant temperature, an oil temperature, a manifold air temperature, a tractive output (e.g., horsepower), an emissions output, a fuel consumption rate, and the like.)

 estimate a future journey for the vehicle based on the route data; (Govindappa paragraph 17 teaching for example, one or more embodiments are directed to utilizing current (e.g., real-time) vehicle data and/or historical vehicle data of a vehicle on a trip to evaluate the actual performance of the vehicle on the trip relative to simulated performance of the vehicle on the trip derived using a dynamic physics-based model. Govindappa paragraph 18 teaching the systems and methods generate a digital twin for the subsystem using the operating parameters that are obtained and other information about the trip, such as environmental conditions experienced by the vehicle during the trip. The digital twin is executed in a physics-based model that is associated with the corresponding subsystem to produce the simulated performance data of the subsystem during the trip. Govindappa paragraph 22 teaching the systems and methods may take various actions in response to determining the performance index of the subsystem of the vehicle. Furthermore, the systems and method may change a task (e.g., switch or cancel a planned trip) of the vehicle to reduce the risk of failure during performance of the planned task. Govindappa paragraph 40 teaching the energy management system 222 may generate and/or retrieve a trip plan for a trip of the vehicle 104. The trip plan may designate operational settings of the propulsion-generating vehicle 104 as a function of one or more of time, location, or distance along a route for a trip. Movement of the vehicle 104 according to the operational settings designated by the trip plan may reduce fuel consumed, total trip time, and/or emissions generated by the vehicle 104 relative to the vehicle 104 traveling according to manual control.)

estimate road conditions for the future journey;  (Govindappa paragraph 27 teaching at least some of the sensors 114 may also monitor environmental conditions experienced by the vehicle 104, such as ambient temperature, humidity, barometric pressure, altitude, wind, precipitation, and the like. The sensors 114 are configured to provide data representing the values of the monitored operating parameters and environmental conditions to the vehicle control system 110 of the respective vehicle 104. Govindappa paragraph 51 teaching the designated model is configured to run a simulation to model the expected performance of the subsystem during the trip when exposed to the same conditions that the vehicle 104 was actually exposed to during the trip (e.g., for a completed trip). Govindappa paragraph 54 teaching the designated model may compare the digital twin of a specific subsystem with parameters and performance data of subsystems during previous trips with known outcomes (e.g., known coolant temperature increase due to heat absorbed from the engine). Based on similarities and/or differences with the previous trips of the same and/or similar subsystems exposed to the same and/or similar environmental conditions, the model can simulate (e.g., estimate or predict) performance of the subsystem during the selected trip. The model can be used to simulate performance of a subsystem during a past trip, during a current trip on which the vehicle is currently traveling, or during a future trip using forecasted parameters (e.g., cargo loads, tractive settings, etc.) and environmental conditions.)

execute the simulation based on the future journey and the road conditions; (Govindappa paragraph 8 teaching the one or more processors are configured to obtain operating parameters of a subsystem of a vehicle during a trip of the vehicle along a route and environmental conditions experienced by the subsystem during the trip. The one or more processors are configured to evaluate the operating parameters and the environmental conditions in a numerical model of the subsystem to generate simulated performance data of the subsystem. The simulated performance data represents expected performance of the subsystem during the trip based on the operating parameters and the environmental conditions experienced by the subsystem. The one or more processors are configured to obtain operating parameters of a subsystem of a vehicle during a trip of the vehicle along a route and environmental conditions experienced by the subsystem during the trip. The one or more processors are configured to evaluate the operating parameters and the environmental conditions in a numerical model of the subsystem to generate simulated performance data of the subsystem. The simulated performance data represents expected performance of the subsystem during the trip based on the operating parameters and the environmental conditions experienced by the subsystem. Govindappa paragraph 55 teaching the execution of the digital twin of the subsystem with the designated model produces simulated performance data. The simulated performance data represents expected behavior or output of the subsystem during the trip when exposed to the given conditions.) 

 and determine that a component failure was detected in the simulation. (Govindappa paragraph 54 teaching the designated model may compare the digital twin of a specific subsystem with parameters and performance data of subsystems during previous trips with known outcomes (e.g., known coolant temperature increase due to heat absorbed from the engine). Based on similarities and/or differences with the previous trips of the same and/or similar subsystems exposed to the same and/or similar environmental conditions, the model can simulate (e.g., estimate or predict) performance of the subsystem during the selected trip. The model can be used to simulate performance of a subsystem during a past trip, during a current trip on which the vehicle is currently traveling, or during a future trip using forecasted parameters (e.g., cargo loads, tractive settings, etc.) and environmental conditions. Govindappa paragraph 59 teaching since the subsystem did not perform as expected, the subsystem is predicted to be in poor, such that one or more components of the subsystem may be damaged and/or in need of maintenance. Depending on the extent of the damage, the subsystem may fail during a subsequent trip that is within the prescribed capability of the subsystem. Therefore, at 418, the likelihood of failure of the subsystem is predicted to be higher than the likelihood of failure when the subsystem is determined to be within the satisfactory health range. Govindappa paragraph 63 teaching at 428, the performance index may be used to limit a speed of the vehicle, limit an acceleration of the vehicle, limit a power output of an engine, and/or limit a distance traveled by the vehicle. For example, if the propulsion subsystem 208 of a vehicle 104 has a relatively poor quantitative performance index of 3, then certain limits may be established to reduce the strain on the propulsion subsystem 208 in order to reduce the likelihood of a failure during the current trip or upcoming trips. The operational limits correspond to the afflicted subsystem. Therefore, if the cooling subsystem is determined to have a poor health, the acceleration and power output of the engine may be limited to reduce the load on the cooling system to dissipate heat from the engine. The operational limits may be narrower than limits set according to regulations (e.g., a speed limit for the route).)

One of ordinary skill in the art would have been motivated to combine the invention disclosed in Masuda and Govindappa as Govindappa further develops simulating a future trip to identify whether a failure occurs through the use of a digital twin.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Masuda in view of Webb, Rejen, Mars, and Govindappa to incorporate receive route data associated with the vehicle; estimate a future journey for the vehicle based on the route data; estimate road conditions for the future journey; execute the simulation based on the future journey and the road conditions; and determine that a component failure was detected in the simulation with the motivation of predicting whether a failure will occur during a future trip such that preventative maintenance may be scheduled prior to such trip. (Govindappa paragraph 23)

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Response to Arguments
Applicant's arguments filed December 29, 2020 have been fully considered.
In response to the applicant’s arguments on pages 10-11 regarding the art rejections, the arguments are directed to the newly added limitation “generating a simulation that includes, based on the digital data, a virtual version of the vehicle that is correspondingly altered from when the vehicle was manufactured wherein the simulation causes static objects and dynamic objects to behave as real-world objects in relation to the virtual version of the vehicle” that necessitated new grounds of rejection and therefore are moot in view of the new rejections presented above. 
				Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Konrardy et al. (US Patent No. 10,223,479) – directed to testing the operation of autonomous or semi-autonomous operation features in a virtual test environment. Konrardy column 4 lines 3-24 teaching in some systems or methods, the one or more test input signals may be received from a database containing a plurality of test signals. Alternatively, the test input signals may be received by generating a simulation of the virtual vehicle in the virtual test environment, determining simulated sensor data associated with the virtual vehicle in the virtual test environment, and determining the one or more test input signals based upon the simulated sensor data. In further embodiments, the measure of the effectiveness of the one or more autonomous operation features may include one or more risk levels associated with autonomous operation of the virtual vehicle by the one or more autonomous operation features. Determining the measure of the effectiveness of the one or more autonomous operation features may also include determining the measure of the effectiveness of the one or more autonomous operation features in a plurality of virtual test environments. Each such virtual test environments may be based upon observed data regarding actual environments recorded by one or more sensors communicatively connected to a plurality of vehicles operating outside the virtual test environment. Konrardy Column 31 lines 26 to column 32 line 24 teaching As the software routines of the autonomous operation feature are not directly connected to a vehicle to control the vehicle's operation during virtual testing, virtual testing may further include predicting a response of a vehicle to output test signals generated by the software routines of the tested autonomous operation feature. The simulated sensor inputs and/or test input signals may include sets of data corresponding to generated or recorded signals from a plurality of sensors. In some embodiments, the computer system may access a first set of sensor data and sequentially update the sensor data using the determined responses of the simulated autonomous operation feature. Thus, the test input signals may include input signals stored in a database and accessed by a testing program or application for presentation to the software routines of the autonomous operation feature being tested. Additionally, or alternatively, the computer system may generate sensor input signals based on a simulation of a physical test environment and update the virtual test environment based on the determined responses of the autonomous operation features. In some embodiments, a virtual testing program or application may further control the virtual testing process and may simulate the operation of a virtual vehicle within a virtual test environment. The virtual test environment may include a computer simulation of an environment in which an autonomous vehicle may be expected to operate (e.g., a congested highway, a city street with multiple intersections, etc.). The virtual testing program or application may, thus, generate a simulation of the operation of the virtual vehicle in the virtual test environment, including vehicle attributes such as position, speed, or momentum. The virtual testing program may further simulate the presence or operation of other vehicles, traffic control devices, obstacles, pedestrians, or other relevant features of a vehicle environment. Based upon these simulated features of the virtual vehicle environment, one or more simulated sensor readings or data may be determined, which may further be used to determine one or more test input signals to the software routines of the autonomous operation feature. The virtual testing program or application may then present the test input signals to the software routines and cause test output signals to be generated in response to the test input signals. From these test output signals, the virtual testing program may then predict the response of the virtual vehicle to the test output signals, including the responses of the virtual vehicle in relation to other virtual vehicles or other features in the simulated virtual test environment. In any of the foregoing virtual test environments, the input data may include sensor data recorded during operation of an autonomous (and/or semi-autonomous) vehicle 108, which may include operation by a vehicle operator or by other autonomous (and/or semi-autonomous) operation features. For example, a vehicle operator may choose to operate the vehicle 108 manually under some conditions (e.g., snow, fog, or construction), or the autonomous operation features may not support autonomous operation under such conditions. The sensors 120 of the vehicle 108 may, however, continue to collect and record data regarding the surrounding environment. The sensor data may then be used to simulate autonomous operation feature responses (i.e., the control signals the autonomous operation feature would have generated had it been in control of the vehicle). Konrardy column 68 lines 49-61 teaching, the one or more accident-related factors or conditions of the virtual test scenario may include road, construction, traffic, other vehicle, and/or weather factors or conditions. The virtual test scenario may include a virtual simulation of virtual traffic traveling on a virtual road, and each virtual vehicle traveling on a virtual route at a virtual speed. Determining, via the one or more processors, the insurance-based risk (e.g., a risk of a vehicle accident) of, or associated with, the package of computer instructions may include determining whether the package of computer instructions made a correct or proper decision given the road, construction, traffic, other vehicle, and/or weather conditions of the virtual test scenario.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523. The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.


/M.J.M./Examiner, Art Unit 3689
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689